Order entered March 20, 2014




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-14-00036-CV

     LANDAMERICA COMMONWEALTH TITLE COMPANY, ET AL., Appellants

                                                 V.

                              MICHAEL WIDO, ET AL., Appellee

                        On Appeal from the 44th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-09-17536

                                             ORDER

          The reporter’s record in this case is overdue. By postcard dated January 16, 2014, we

notified the Court Reporter that the reporter’s record was overdue. We directed the Court

Reporter to file the record within thirty days. To date, the reporter’s record has not been filed.

          We ORDER Renee Drake, Official Court Reporter for the 44th Judicial District Court, to

file, within TEN DAYS of the date of this order, either: (1) the reporter’s record; (2) written

verification that no hearings were recorded; or (3) written verification that appellants have not

paid or made arrangements to pay for the record. We notify appellants that if we receive

verification they have not requested, paid for, or made arrangements to pay for the reporter’s

record, we will order the appeal submitted without the reporter’s record. See TEX. R. APP. P.

37.3(c)
We DIRECT the Clerk to send copies of this order, by electronic transmission, to:


Renee Drake
Official Court Reporter, 44th Judicial District Court


                                              /s/       CAROLYN WRIGHT
                                                        CHIEF JUSTICE